Citation Nr: 0703632	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-43 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel

INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Indianapolis, Indiana.  The Board 
issued a decision in this appeal in December 2005 which the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In June 2006, a Joint Motion for 
Remand (motion) was submitted to the Court that was granted 
the following month.  This matter is again before the Board 
for appellate review.


FINDING OF FACT

The veteran's PTSD is manifested by the type and degree of 
symptoms that results in occupational and social impairment 
with reduced reliability and productivity but at no point 
during the pendency of this appeal does the evidence reveal 
PTSD manifested by the type and degree of symptoms that 
result in occupational and social impairment with 
deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a 50 percent disability rating, but no more, 
for PTSD are met throughout the pendency of this appeal.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.21, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01- 
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection" VA therefore is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Because the Court's decision 
is premised on the five elements of a service connection 
claim, it is the consensus opinion within the VA that the 
analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.

Here the veteran is appealing the initial rating assignment 
as to his psychiatric disability.  He filed his claim for 
service connection in May 2003 and prior to initial 
adjudication, a letter was issued in June 2003 by which he 
was informed of the evidence needed to establish service 
connection and of his and VA's respective duties for 
obtaining evidence.  As the August 2003 rating decision 
granted the veteran's claim of entitlement to service 
connection, such claim is now substantiated.  As such, his 
filing of a notice of disagreement as to the August 2003 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the initial rating assignment triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here, as 
will be discussed below.

The statement of the case and supplemental statement of the 
case set forth the relevant diagnostic codes for the 
veteran's psychiatric disability.  The appellant was thus 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the percentage currently assigned.  Therefore, 
the Board finds that the appellant has been informed of what 
was necessary to achieve a higher rating for his service-
connected disability.  VA otherwise satisfied its duty to 
notify by means of a January 2005 letter from the AOJ to the 
appellant.  The letter informed the appellant of what 
evidence was required to substantiate an increased rating, 
and of his and VA's respective duties for obtaining evidence.  
The letter also requested that he submit any evidence in his 
possession.  The appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  Although the 
veteran was not apprised of the criteria for consideration in 
awarding an effective date, in the event of award of the 
benefit sought, the veteran is not prejudiced by Board's 
adjudication of the appeal at this time.  The award herein 
encompasses the entire rating period on appeal, from the date 
of grant of service connection.  No appeal was taken from the 
assigned effective date of service connection.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
lay statements and VA medical records, to include VA 
examination reports.  Further, the claims file contains the 
veteran's statements in support of his appeal as well as a 
transcript of the hearing held at the RO in June 2005.  The 
Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record for which he has not been afforded the opportunity to 
either submit or authorize VA to obtain.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim which VA has been authorized to 
obtain.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Increased Rating Claim

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2006).  In the appeal of assignment 
of an initial disability rating, a veteran may be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period, a practice known as 
"staged ratings."  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the instant claim.

A 50 percent disability rating contemplates PTSD manifested 
by occupational and social impairment with reduced 
reliability and productivity, due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; more than weekly panic attacks; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).  The symptoms listed are not intended to 
constitute an exhaustive list, but rather serve as examples 
of the type and degree of the symptoms, or their effects, 
that would justify a particular rating for PTSD.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Here, the veteran's VA treatment records indicate the 
veteran's PTSD is manifested by irritability, insomnia, 
nightmares, panic attacks, social isolation, anger, and 
depression.  Upon VA examination in July 2003 the examiner 
characterized the veteran's PTSD as moderate and a global 
assessment of functioning (GAF) score of 60 was assigned.  
GAF scores of 51 to 60 are reflective of moderate symptoms or 
moderate difficulty in social or occupational functioning on 
a hypothetical continuum of mental health and illness.  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  The July 2003 VA examination report also 
indicates that upon examination the veteran had no impairment 
of thought process or communication, no delusions were noted, 
his eye contact was fairly good, he had no problem with 
suicidal or homicidal thoughts, and he had the ability to 
maintain minimal personal hygiene and his activities of daily 
living.  He was oriented and he stated that he had panic 
attacks two to three times per year and occasionally had 
problems with anger control.  Lay statements from his spouse, 
mother-in-law, and niece as well as testimony at the June 
2005 hearing also refer to the veteran's problems with anger.  
However, as the lay statements and testimony fail to give 
exact dates of specific incidents the statements regarding 
violence are not probative evidence of the veteran's level of 
disability during the evaluation period.  However, such 
statements are taken into consideration as a part of his 
disability history and the evidence of continued problems 
with anger is noted.

Following the July 2006 Court order granting the joint motion 
to vacate the previous Board decision, the veteran submitted 
additional medical evidence in support of his increased 
rating claim.  The December 2006 private evaluation report 
reflects that the private psychologist found the VA 
examiner's July 2003 impressions persuasive and the report is 
indicative of similar objective findings as revealed by VA 
examination and the VA treatment records.  The report 
clarified that while examination showed no impairment of 
reality testing and the veteran was fully oriented and 
conversant on current events, the veteran's subjective 
complaints regarding memory problems may be related to his 
severe sleep deprivation.  See also July 2005 VA treatment 
record.  The private psychologist felt the veteran's 
depression was severe and PTSD was moderately severe.  
However, he assigned a GAF score of 58, reflective of 
moderate symptoms.
    
The evidence is reflective of the type and degree of symptoms 
that has the psychiatric effects that more closely 
approximate occupational and social impairment with reduced 
reliability and productivity such that a 50 percent 
disability rating is warranted throughout the pendency of 
this appeal.  However, the overall disability picture 
revealed by the evidence of record is not reflective of the 
type and degree of the symptoms, or their effects, that would 
justify a 70 percent disability rating for PTSD at any point 
during the pendency of this appeal.

Specifically a higher 70 percent rating contemplates 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals that interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).  Here, the December 2006 
correspondence from the veteran's spouse indicates the 
veteran had bloodied his knuckles hitting the headboard.  
However, this was the result of nightmare when he was asleep 
and is not indicative of unprovoked irritability resulting in 
violence.  Additionally, an August 2005 VA treatment record 
shows the veteran had yelled at this spouse over a minor 
issue but there is no evidence of unprovoked violence during 
the pendency of this appeal.  While the evidence shows the 
veteran has wondered about suicide, he has consistently 
denied being suicidal. 

While the lay statements indicate the veteran was a 
suspicious person who was vigilant about home security, the 
June 2005 hearing transcript shows the veteran started 
locking his home and chaining objects to the barn on his 
property after his property had been burglarized.  As such, 
this behavior is not indicative of obsessional rituals that 
interfere with routine activities.  While evidence is clearly 
indicative of social isolation, the veteran maintains 
employment at a correctional facility in a faith-based 
program.  Moreover, the objective evidence shows the veteran 
is able to maintain minimal personal hygiene and the 
activities of daily living as well as consistently being 
oriented with no evidence of impaired reality testing.  As 
such, the evidence does not reveal an overall psychiatric 
disability manifested by the type and degree, or the effects, 
which more closely approximates occupational and social 
impairment with deficiencies in most areas at any point 
during the pendency of this appeal.  As such, a disability 
rating in excess of 50 percent is not warranted and a staged 
rating is not for application.

In reaching this decision, the Board notes the evidence does 
not show that the veteran's service-connected psychiatric 
disability is in any way exceptional or unusual.  The record 
does not document that he has experienced any marked 
interference with his employment or frequent periods of 
hospitalization as to render the application of the regular 
schedular criteria impractical.  The veteran has argued that 
he does not feel he carries his fair share of the workload at 
his place of employment and lay statements in support of 
claim indicate the veteran is a negative, rude, 
confrontational person.  However, the evidence of record is 
not reflective of an exceptional disability picture not 
contemplated by the regular schedular criteria.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the veteran's disability picture does not warrant the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (2006).


ORDER

A 50 percent initial disability rating, but no more, for PTSD 
is granted, subject to the laws and regulations governing the 
disbursement of VA benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


